Citation Nr: 1231019	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for instability of the right knee, evaluated as 10 percent disabling prior to March 4, 2008 and as 20 percent thereafter.

2.  Entitlement to an increased evaluation for status post operative repair of cruciate ligament right knee with traumatic arthritis.  

4.  Entitlement to an increased evaluation for right ankle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1983 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 (status post operative repair of a cruciate ligament of the right knee with traumatic arthritis and right ankle strain) and March 2006 (right knee instability) rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).

Of note, in a September 2010 rating decision, the Veteran was awarded an evaluation of 100 percent for a right total knee arthroplasty for the period between August 16, 2010 and September 31, 2011.  As this is the highest available rating for that period, it will not be considered in the analysis below.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not demonstrate moderate lateral instability of the right knee during the period from December 21, 2004 to March 4, 2008.  

2.  The preponderance of the evidence does not demonstrate severe lateral instability in the right knee during the period from March 4, 2008 to August 31, 2009.

3.  For the period prior to August 31, 2009, the preponderance of the evidence does not demonstrate right knee flexion limited to 45 degrees or extension limited to 20 degrees. 

4.  The Veteran's right ankle strain is characterized by marked limitation of motion; ankylosis is not shown.

5.  From August 31, 2009, the Veteran's right leg disabilities combined to a rating equal to or greater than that assigned for amputation of a leg at mid thigh level. 


CONCLUSIONS OF LAW

1.  From December 21, 2004 to March 4, 2008, the criteria for an evaluation in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2011).

2.  From March 4, 2008 to August 31, 2009, the criteria for an evaluation in excess of 20 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  From October 7, 2004 to August 31, 2009, the criteria for an evaluation in excess of 20 percent for status post operative repair of a cruciate ligament of the right knee with traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 5261 (2011).

4.  The criteria for an evaluation in excess of 20 percent for a right ankle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

5.  From August 31, 2009, the Veteran's disabilities for his right lower extremity meet or exceed a combined rating of 60 percent, the same rating assigned for amputation of a leg at the mid thigh level; a higher disability rating cannot be assigned for the service connected disabilities of the right lower extremity as such would violate the amputation rule.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.28 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In January 2004, April 2004, September 2009, and December 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, including evidence that his service-connected disability has gotten worse.  These letters informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  The 2009 letters, and a March 2006 letter, also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  These letters further advised the Veteran of how the VA assigns an effective date and the type of evidence that impacts that determination.  The case was readjudicated in December 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath, supra.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

      A. Right Knee Disorders

The Veteran contends that he is entitled to an initial increased rating for instability of the right knee and an increased rating for status post operative repair of a cruciate ligament of the right knee with traumatic arthritis.  

Historically, following the Veteran's request for an increased rating for traumatic arthritis of the right knee, an October 2004 rating decision granted a 20 percent disability rating effective October 7, 2004.  In a March 2006 rating decision, the Veteran was awarded service connection for instability of the right knee with a 10 percent disability rating, effective December 24, 2004.  In an April 2008 rating decision, his disability rating was increased to 20 percent, effective March 4, 2008.  In a May 2009 rating decision, the Veteran's disability rating for traumatic arthritis was increased to 50 percent, effective August 31, 2009.  A January 2012 rating decision increased to the disability rating for instability to 30 percent effective March 8, 2010.

The Veteran's right knee instability is rated under Diagnostic Code 5257; his traumatic arthritis of the right knee is rated based on limitation of motion pursuant to Diagnostic Codes 5260 and 5261, which provide disability ratings based on limitation of flexion and extension, respectively.  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability which is slight warrants a 10 percent disability rating.  Moderate subluxation or lateral instability warrants a 20 percent disability rating, and severe subluxation or lateral instability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260 a noncompensable rating for limitation of flexion, is assigned for flexion limited to 60 degrees.  A 10 percent disability rating is awarded for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation to 20 degrees.  A 40 percent rating is assigned for limitation to 30 degrees, and a 50 percent rating is assigned for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

The claims file includes a September 2004 VA examination of the right knee in which the Veteran described pain at a level of five out of ten.  Physical examination revealed trace effusion and painful McMurray's testing.  There was no other ligamentous instability appreciated.  Range of motion testing demonstrated extension to 0 degrees and 100 degrees of flexion.  Repetitive testing did not change range of motion but did cause fatigueability in quadriceps muscles.  

A December 2004 VA orthopedic treatment note revealed the Veteran's complaints of difficulty performing the duties of his job secondary to knee pain.  He stated that he used knee braces at work.  On examination, the physician noted satisfactory range of motion of the knee joint.  There was more instability on the Veteran's right knee but he was still found to have a good endpoint on Lachman's and drawer sign testing.  McMurray's sign was negative.  

An April 2006 VA examination noted that the Veteran experienced right knee pain and limitation of motion.  It was noted that he underwent reconstruction of his anterior cruciate ligament in 1991 and that he employed the use of a knee brace and a cane for ambulation.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The examiner stated that there was no deformity.  The Veteran reported giving way, instability, stiffness, and weakness.  There were no episodes of dislocation or subluxation.  The Veteran reported several locking episodes a week.  Flare-ups of joint disease were described as severe.  

Range of motion testing demonstrated flexion from 0 to 85 degrees with pain at 85 degrees.  There were no additional limitations of motion with repetitive use.  Extension was to 10 degrees.  Ankylosis was not found.  X-rays demonstrated minor degenerative changes.  Some effusion was noted but there was no crepitation or instability.  Grinding was noted.  The examiner noted significant effects on the Veteran's occupation in that he experienced decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.

VA treatment notes dated in August 2006 reported flexion to 85 degrees and extension lacking five degrees to full extension.  It was noted that most of range of motion included pain.   

An April 2007 VA physical therapy note reported that the Veteran used a cane sometimes and experienced increased pain with prolonged standing, walking, running or climbing.  Range of motion was 15 degrees of extension and 90 degrees of flexion.  

A VA progress note dated in June 2007 reported tenderness to palpitation on examination.  It was noted that the Veteran was tender to any attempt to extend his legs to the last 15 degrees but could extend.  There was tenderness and resistance at 75 to 80 degrees of flexion but the Veteran was able to flex to 90 degrees with pain.  It was noted that there were no neurological deficits except that the Veteran described some numbness when he extended the knee, lacking about 15 degrees of full extension and felt that his lower calf and foot became numb.  

The Veteran was afforded a VA examination in March 2008.  The Veteran reported pain of 8 out of 10 in the right knee as well as weakness and stiffness.  He reported daily flare-ups which lasted for two hours.  The Veteran stated that he usually missed two to three days of work per month.  Examination of the right knee revealed tenderness to both the medial and joint lines without effusion, edema or deformity.  Flexion was 0 to 95 degrees with pain at 95 degrees.  There was extension to 5 degrees.  Repetitive range of motion testing did not change range of motion.  There was laxity to both medial and lateral collateral ligaments.  The examiner stated that it would be pure speculation to state whether there would be weakness, incoordination, and lack of endurance of change in range of motion with the flare up of the knee.  X-ray studies demonstrated moderate degenerative changes of the right knee.  A diagnosis of degenerative joint disease of the right knee with limitation of extension was provided.

An April 2008 addendum to the March 2008 VA examination report noted that the Veteran had moderate laxity of both the lateral and medial collateral ligaments of the right knee.  

A VA medical center orthopedic surgery outpatient note dated in June 2008 reported that the Veteran had extension limited to five degrees and flexion to around 130 degrees.  There was positive McMurray testing, and it was noted that the Veteran described pain and mechanical symptoms of locking.  VA treatment records demonstrate that the Veteran underwent arthroscopic debridement in August 2008.  

A VA medical center progress note dated in May 2009 revealed the Veteran's reports of increased weakness in his right knee.  Physical examination demonstrated laxity on the anterior cruciate ligament.  Range of motion was painful between 0 and 10 degrees and painful from 115 to 120 degrees on flexion.  In a sitting position the Veteran had flexion to strength weakness and extension leg weakness.  A diagnosis of internal derangement of the right knee was provided.  

A June 2009 VA orthopedic consultation noted that the Veteran's right knee greatly impacted his career which required an ability to run and defend himself frequently.  Physical examination revealed that the Veteran had a 15 degree contracture and was able to flex his knee to 120 degrees.  It was noted that it was extremely guarded during the examination, instability was noted in the anteroposterior plane but stability was noted as being difficult to test because the Veteran would not relax.  

A January 6, 2010 VA examination and March 8, 2010 addendum to the examination findings noted the Veteran's reports of constant achy pain to sharp pain in his right knee.  He stated that his knee gave out about four times a week and rated his pain as 7 to 9 out of 10.  It was noted that the Veteran wore a brace for his right knee.  Physical examination revealed crepitus, deformity, tenderness, pain at rest, weakness and guarding of movement.  Severe instability was noted.  

Range of motion testing revealed flexion from 40 to 110 degrees, extension was limited by 40 degrees.  There was objective evidence of pain following repetitive motion and no additional limitation of range of motion with repetition.  It was noted that the Veteran was employed full time and had missed four to five days of work in the past year secondary to his knee disorder, depression, back condition and kidney stones.  A diagnosis of degenerative joint disease of the right knee with medial meniscal tearing and tear of the body and lateral meniscus was provided.   

A November 2011 VA examination noted that the Veteran had undergone a total knee replacement.  Range of motion testing revealed flexion from 0 to 60 degrees with pain at 55 degrees.  Extension was to five degrees without objective evidence of painful motion.  Post-test range of motion testing revealed no change in range of motion.  It was noted that the examiner was unable to test stability.  The examiner remarked that the Veteran was unable to do anterior, posterior and medial-lateral instability testing and that he therefore believed that the Veteran had severe instability of the right knee.  
 
1.  Right Knee Instability-prior to August 31, 2009

Upon review of the record, the Board finds that the prior to March 4, 2008, the evidence does not reflect moderate instability of the right knee.  In this regard, the 2004 VA examination found no ligamentous instability, other than painful McMurray's testing.  In December 2004, some instability was noted but he had good endpoint on Lachman's and drawer sign testing, and McMurray's sign was negative.  There were no objective findings of instability on the April 2006 VA examination.  Such findings more nearly approximate slight instability than moderate instability during this period. Accordingly, a disability rating in excess of 10 percent prior to that time is not warranted.  

Beginning with the March 2008 VA examination, laxity described as being moderate by the examiner was noted.  A positive McMurray test was noted.  The Veteran underwent arthroscopic debridement in August 2008.  Laxity was again noted in a May 2009 outpatient treatment report.  Such findings are consistent with moderate instability, and a disability rating in excess of 20 percent is not warranted for the period prior to August 31, 2009.

2.  Right Knee Traumatic arthritis-prior to August 31, 2009

As noted above, the Veteran's right knee traumatic arthritis was evaluated as 20 percent disabling beginning in October 1991 and was increased to 50 percent disabling effective August 31, 2009.

Upon review of the record, the Board finds that the evidence does not support an evaluation in excess of 20 percent for the period prior to August 31, 2009.  In this regard, at no time during the course of the appeal has flexion been limited to 45 degrees to warrant even a compensable evaluation under Diagnostic Code 5260.  The medical evidence reflects that at worst, flexion in the right knee was limited to 85 degrees during this period.  Such findings correspond with a noncompensable rating under Diagnostic Code 5260.  Thus, a higher rating or separate rating under Diagnostic Code 5260 for limitation of flexion is not warranted.

With respect to limitation of extension, during the period prior to August 31, 2009, the evidence fails to demonstrate limitation of extension to 20 degrees.  In this regard, during this period, the Veteran's extension was limited to 15 degrees at worst.  Such corresponds with the 20 percent evaluation assigned under Diagnostic Code 5261 for the period prior to August 31, 2009.  

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Board notes that the Veteran reported flare-ups several times a week, and acknowledges his subjective complaints of pain.  The Board further notes, however, that physical examinations consistently demonstrate no further limitation of motion on repetitive testing and, considering the record as a whole, the Board finds that the Veteran's subjective complaints of pain and weakness are adequately addressed by the disability ratings presently assigned.  Thus, an increased disability rating for traumatic arthritis of the right knee is not warranted for this period.

3.  Right Knee Instability and Right Knee Traumatic Arthritis from August 31, 2009

In a May 2010 rating decision, the RO increased the Veteran's disability rating for traumatic arthritis from 20 percent to 50 percent disabling, effective August, 31, 2009, primarily based on findings noted in the January 2010 VA examination.  As of August 31, 2009, the Veteran was receiving the following ratings for his right lower extremity: 50 percent for traumatic arthritis of the right knee; 20 percent for instability of the right knee; 20 percent for chronic right ankle strain; and 10 percent for surgical scars of the right knee.  The combined evaluation for the right leg disabilities was 70 percent.  38 C.F.R. § 4.25.

The "amputation rule" set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  As the Veteran's right knee and right ankle disorders involve the leg below the middle third of the Veteran's thigh, the combined rating for those disabilities may not exceed 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Thus, pursuant the amputation rule, a 60 percent combined rating for the right leg disabilities is the maximum rating available.

The Board notes that following the Veteran's right knee replacement surgery, his right knee traumatic arthritis was evaluated as 30 percent disabling from October 1, 2011, until it was raised to 60 percent beginning November 8, 2011.  However, even during that period, his combined evaluation for all service-connected right leg disabilities was 60 percent.

Accordingly, as any increase awarded to any of the Veteran's service-connected right leg disabilities will violate the amputation rule under 38 C.F.R. § 4.68, his claim for an increased rating for his right knee instability and right knee traumatic arthritis (status post right total knee replacement) for the period from August 31, 2009  must be denied. 

4.  Additional Considerations

The Board has also considered whether the Veteran's right knee instability and traumatic arthritis disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, while the Veteran has reported that his right knee disabilities impacted his work as a corrections officer, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and prior to August 31, 2009 provided for higher ratings for more severe symptoms.  Moreover, from October 2008, the Veteran has been in receipt of a schedular 100 percent combined disability rating for all service connected disabilities.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


      B.  Right Ankle 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Board finds that the Veteran's right ankle sprain is appropriately rated at 20 percent disabling.  

The claims file includes a September 2004 VA examination in which the Veteran noted that long term standing caused him an increase in pain and loss of motion in the right ankle.  Range of motion testing demonstrated dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  Inversion was to 10 degrees and eversion was to 5 degrees.  X-rays were reported as essentially unremarkable.  

A February 2006 VA examination revealed the Veteran's complaints of right ankle pain.  Range of motion testing demonstrated dorsiflexion from 0 to 12 degrees with pain beginning at 6 degrees.  There was additional limitation of motion due to pain.  There was no loss of bone, inflammatory arthritis or ankylosis noted.  X-rays were found to demonstrate a normal right ankle.  A diagnosis of chronic ankle strain was provided.  

A March 2008 VA examination revealed no tenderness or edema, and there was no ankle deformity.  On range of motion testing right ankle dorsiflexion was between 0 and 5 degrees with pain at 5 degrees.  Right ankle plantar flexion was from 0 to 20 degrees with pain at 20 degrees.  Repetitive range of motion testing did not affect range of motion.  There was no varus or valgus angulation of the os calcis.  X-rays revealed no fracture and no significant degenerative changes.  A diagnosis of chronic right ankle sprain with limitation of motion was provided.  

The Veteran is presently in receipt of a 20 percent disability rating, reflecting marked limitation of motion of the right ankle.  This is the highest available schedular rating for limitation of motion of the ankle.  

The Board has considered the provisions in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding pain and function loss when evaluating limitation of motion.  However, such factors cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (even though there was evidence that the appellant had some functional loss due to pain in his wrist, a remand for the Board to consider functional loss due to pain was not appropriate because the appellant was already receiving the maximum disability rating available for limitation of motion of the wrist).  Here, the Veteran's right ankle disability is assigned the maximum rating for limitation of motion.  Accordingly, the provisions of DeLuca are not applicable.  Additionally, there is no evidence of ankylosis.  Thus, an evaluation in excess of 20 percent for right ankle strain is not warranted. 

Further, as noted above, effective August 31, 2009, the combined evaluation for all service-connected right leg disabilities exceeds that assigned for an amputation at the mid or lower thigh.  Accordingly, a higher evaluation is prohibited by the amputation rule from that date. 

The Board has also considered whether the Veteran's right ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell, 9 Vet. App. at 338-39.  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for a higher rating if his ankle becomes ankylosed.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.

      C. Other Considerations

The Board notes that the Veteran filed claim for a total disability rating based on unemployability due to service connected disabilities (TDIU) in June 2009.  However, the Veteran reported he was still employed at that time in his position as a Federal Corrections Officer, and was seeking TDIU benefits to allow him to retire.  Such claim was denied by a February 2010 rating decision, and the Veteran did not appeal.  Subsequently, the Veteran has been awarded a 100 percent combined disability rating effective October 2, 2008.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the conclusion above with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased initial rating for instability of the right knee is denied.

Entitlement to an increased rating for status post operative repair of a cruciate ligament with traumatic arthritis is denied.

Entitlement to an increased rating for a right ankle strain is denied.



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


